Citation Nr: 0814599	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent 
disabling for diabetes mellitus.  

2.  Entitlement to an evaluation in excess of 50 percent 
disabling for proliferative diabetic retinopathy, bilateral, 
status post panretinal laser photocoagulation with restricted 
visual fields associated with diabetes mellitus.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over these claims is currently with 
the RO in Reno, Nevada.  

The issue of an increased rating for diabetic retinopathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's diabetes mellitus has not required 
hospitalization for episodes of ketoacidosis or hypoglycemic 
reactions and has not required twice per month, or more 
frequent, visits to a diabetic care provider.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent 
disabling for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.119, Diagnostic Code 7913 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  In that decision, the Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id. at 126.  Hart appears to extend Fenderson to all 
increased evaluation claims. 

Service connection was established for diabetes mellitus in a 
rating decision dated in June 1968.  An evaluation of 40 
percent disabling has been in effect since February 2000.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is rated 40 percent disabling.  38 
C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Id.  

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately rated, is rated 100 
percent disabling.  Id.

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Note (2) provides that, when 
diabetes mellitus has been conclusively diagnosed, the 
adjudicator is not to request a glucose tolerance test solely 
for rating purposes.  Id.  

The veteran filed his current claim for an increased 
evaluation in February 2005.  VA examinations were afforded 
the veteran in April 2005 and March 2007 that addressed the 
direct effects of his diabetes.  He was hospitalized for a 
stroke in February and March 2006 and service connection has 
been established for resulting disability.  That issue is not 
before the Board.  

Both the April 2005 and March 2007 examiners indicated that 
the veteran's diabetes mellitus requires a restricted diet.  
The April 2005 examiner stated that the veteran has some 
restriction of activities, although he did not specifically 
state that the veteran's diabetes mellitus requires 
restriction of activities, but rather that his activities are 
restricted due to malaisse, muscle aches, and peripheral 
neuropathy.  The March 2007 examiner indicated that the 
veteran does have restriction of activities as a result of 
his diabetes mellitus.  

The April 2005 examiner reported that the veteran has had no 
ketoacidosis, no hypoglycemic reactions, and no 
hospitalizations because of ketoacidosis or hypoglycemic 
reactions.  He also reported that the veteran visits his 
diabetic care provider every three months.  

The March 2007 examiner stated that the veteran has had 
periods of hypoglycaemic reactions, without hospitalization; 
and that the veteran does not have ketoacidosis and has had 
no hospitalizations in the past year for ketoacidosis.  

No other evidence of record shows the veteran to have ever 
been hospitalized for ketoacidosis or hypoglycaemic reactions 
during any period relevant to this appeal.  

All evidence of record is against assigning a scheduler 
rating higher than 40 percent for the veteran's diabetes 
mellitus.  There is affirmative evidence that the veteran has 
not required hospitalization for ketoacidosis or 
hypoglycaemic reactions and that he visits his diabetic care 
provider less frequently than twice per month, providing 
evidence against this claim, outweighing the veteran's 
contentions.

Simply stated, the post-service medical record, including the 
VA examinations of this condition provide (overall) evidence 
against this claim.   

The RO also considered referral for extraschedular 
consideration, and determined that referral was not 
warranted.  The Board agrees.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) 
(2007). 

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

This case does not warrant referral for extraschedular 
consideration.  The veteran has not had any periods of 
hospitalization for his diabetes mellitus.  To the extent 
that he has been hospitalized for a cerebrovascular accident, 
that disability is evaluated separate from his diabetes 
mellitus and it would not be appropriate to consider that 
hospitalization in determining whether referral for 
extraschedular consideration was warranted for his diabetes 
mellitus.  

As to any interference with employment due to his diabetes 
mellitus, that effect has already been addressed by the RO's 
September 2007 grant of a total disability rating based on 
unemployability due to service connected disability (TDIU), 
effective in September 2006.  The Board does not find the 
veteran's case to be exceptional or so unusual as to warrant 
referral for extraschedular consideration for earlier or 
additional compensation.  

The Board does not find evidence that the veteran's should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
from the day the veteran filed the claim to the present 
supports the conclusion that the veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.  

Based on all evidence of record, the veteran's claim for an 
evaluation higher than 40 percent disabling for diabetes 
mellitus must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the bulk of the VCAA duty to notify was satisfied by 
way of letters sent to the veteran in March 2005 and March 
2006 that fully addressed all four notice elements.  The 
March 2005 letter was sent prior to the initial RO decision 
in this matter.  That letter informed the veteran that the 
evidence needed to substantiate his claim for a higher rating 
should show that his diabetes mellitus had increased in 
severity.  He was told that he could submit medical evidence 
and he could submit statements from other individuals who had 
personal knowledge as to the manner in which his diabetes 
mellitus had worsened.  The letter also informed the veteran 
of the veteran's and VA's respective duties for obtaining 
evidence and asked him to submit evidence and/or information, 
which would include that in his possession, to the RO.  

The duty to notify as to effective dates and disability 
ratings was not completely satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the March 2006 letter fully addressed all four 
notice elements as applicable to effective dates and provided 
the veteran with nearly all notice, as to assignment of 
disability ratings, required for an increased rating claim.  
That letter informed the veteran that a disability rating 
between 0 and 100 percent would be assigned based on a 
schedule for evaluating disabilities found in the Code of 
Federal Regulations.  He was informed that VA considers 
evidence of the nature and symptoms of the disabling 
condition, the severity and duration of the symptoms, and the 
impact of the disability on employment.  The letter also 
informed the veteran as to how VA assigns effective dates.  
He was told that he should submit evidence to substantiate 
his claim, including information from ongoing treatment 
records, recent social security determinations, statements 
from employers as to the effect of his disability on his 
ability to work, and statements from people who had observed 
how his disability symptoms affected him.  The letter 
informed the veteran of his and VA's respective duties in 
obtaining evidence and asked him to submit evidence and/or 
information in his possession to the RO.  

Although the March 2006 notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in April 
2007, after the notice was provided.  

Still lacking in the VCAA notice required for an increased 
rating claim, is a statement that the disability rating would 
be determined by applying relevant diagnostic codes.  
Additionally, although no specific tests results or 
measurements are required for a rating higher than 40 percent 
for diabetes mellitus, there is the criterion that the 
veteran's diabetes mellitus either required a certain number 
of hospitalizations for ketoacidosis or hypoglycemic 
reactions, or required a certain frequency of visits to a 
diabetic care provider; a criterion more specific than a 
general worsening of the disability.  Similarly, the letters 
did not specifically refer to the affect of the veteran's 
diabetes mellitus on his daily life, other than his 
employment.  These omissions are errors in the notice 
provided.  However, so long as the essential fairness of the 
adjudication was not affected, such errors are not 
prejudicial and no corrective action is required. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

Factors to be considered in determining whether the 
presumption of prejudice has been rebutted include the 
context of the record on appeal and whether there has been an 
opportunity to develop the case during the extensive 
administrate appeal process.  Vazquez 22 Vet. App. at 46.  

In July 2005, the RO sent the veteran the rating decision 
denying his claim for an increased rating for diabetes 
mellitus.  That decision informed him that treatment records 
showed regular treatment for diabetes mellitus but that there 
had been no hospitalizations for ketoacidosis or hypoglycemic 
reactions; putting him on some notice that this was an 
important factor.  In March 2006, the RO sent him the 
statement of the case.  That document included the text of 38 
C.F.R. § 3.321 for extraschedular ratings, the text of 38 
C.F.R. § 4.10 specifying that the basis for disability 
evaluations included the ability of the veteran to function 
under the ordinary conditions of life, and the text of 38 
C.F.R. § 4.119, Diagnostic Code 7913, specifying all criteria 
for rating diabetes mellitus.  This notice does not satisfy 
VCAA notice, but a reasonable person would know from this 
notice, what was required to substantiate the claim. 

In April 2006, following the statement of the case and the 
March 2006 letter, the veteran submitted a VCAA NOTICE 
RESPONSE indicating that he had no further evidence to 
submit.  Evidence from a hospitalization for a stroke was 
later evaluated by the RO and service connection was granted, 
with a separate compensable evaluation.  In April 2007, the 
RO sent the veteran a supplemental statement of the case, 
again telling him that the criteria for a rating higher than 
40 percent included either hospitalizations for ketoacidosis 
or hypoglycemic reactions or visits to his diabetic care 
provider twice per month or more.  Again, a reasonable person 
would understand what was required to substantiate the claim 
for a higher rating.  

From the date of the statement of the case till the present, 
the veteran has had over two years to either provide 
additional evidence to satisfy the criteria for a higher 
rating or to request VA assistance in obtaining the evidence.  
He underwent two VA examinations during that period, which 
included an opportunity to tell the examiner if he had been 
hospitalized for ketoacidosis or hypoglycemic reactions and 
to inform the examiner of the frequency of treatment by his 
diabetic provider.  Furthermore, the veteran has been 
represented throughout the administrative process and copies 
of the post adjudicative documents described above have been 
provided by VA to that representative.  

Taken together, the information provided to the veteran 
during the administrative process would cause a reasonable 
person to understand what was needed to substantiate the 
claim.  The Board finds that the essential fairness of the 
adjudication has not been affected in this case.  Hence, the 
Board has proceeded to adjudicate the veteran's appeal 
without risk of prejudice to him from the VCAA notice 
defects.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and records of a hospitalization for a 
cerebrovascular accident, from the Mountainview Hospital and 
Medical Center.  He has been assigned a separate evaluation 
for that disability.  Medical examinations were afforded the 
veteran in April 2005 and March 2007.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

An evaluation in excess of 40 percent for diabetes mellitus 
is denied.  


REMAND

The veteran most recently underwent a VA examination of his 
vision and eyes in February 2007.  In a letter dated in 
August 2007, the veteran reported that he had emergency eye 
surgery a week earlier and indicated that his vision had 
worsened.  A deferred rating decision, dated in September 
2007, indicates that another VA examination was planned.  The 
record is absent for evidence that the examination was 
conducted.  

Given the above, an adjudication of his appeal for an 
increased rating for his diabetic related eye disability 
would be premature at this time as the record is incomplete.  
On remand, the veteran should be contacted and asked to 
submit records of treatment of is vision or eyes, including 
records of the recent surgery, or to submit the necessary 
documents so that VA can assist him in obtaining the 
evidence.  If he has not yet been afforded a VA examination 
of his eyes and vision, such should be accomplished on 
remand.  Additionally, notice in full compliance with the 
Court's decision in Vasquez v. Florez 22 Vet. App. 37 (2008) 
should be provided to the veteran.  

In light of the TDIU finding of the RO, the veteran may wish 
to consider withdrawing this claim.  In any event, the case 
is REMANDED for the following action:

1.  Send to the veteran a separate 
corrective VCAA notice letter that 
complies with the Court's directions in 
Vasquez v. Florez 22 Vet. App. 37 (2008).  
That letter should include the criteria 
found in 38 C.F.R. §4.119 Diagnostic Code 
7913, and tell him that disability ratings 
are assigned based on application of 
diagnostic codes, as well as the effect of 
his disability on his employment and daily 
life.  

2.  Invite the veteran to submit records 
of treatment of his eyes or for his 
vision, including records of surgical 
treatment; or to submit the necessary 
documents for VA to assist him in 
obtaining any such records.  Associate any 
records obtained with the claims file.  

3.  Ensure that the veteran has been 
provided an opportunity for VA 
ophthalmology examination more recent than 
August 2007 for evaluation of his non- 
proliferative diabetic retinopathy.  The 
claims file must be made available to and 
reviewed by the examiner and the examiner 
is asked to state whether the claims file 
was reviewed.  All appropriate tests and 
studies should be accomplished, including 
tests of the veteran's field vision, and 
of visual acuity with respect to corrected 
and uncorrected vision, and all clinical 
findings should be reported in detail.

In the report, the examiner should render 
specific findings as to the extent to 
which the veteran experiences impairment 
of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, 
as well as whether the veteran is 
experiencing active pathology.

4.  Then, readjudicate the veteran's claim 
for an increased rating for his eye 
disability associated with diabetes 
mellitus.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


